DETAILED ACTION
	This is a non-final office action on the merits.  The U.S. Patent and Trademark Office has received claims 1-7 in application number 16/415,113.  Claims 1-7 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims - Objections
	Claim 5 is objected to for reciting the term subsystems, where the claims otherwise recite this term hyphenated as sub-system.  Claim 5 further recites at least one validating subsystem, where 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  A claim is indefinite when it contains words or phrases whose meaning is unclear.  See MPEP 2173.05(e) (citing In re Packard, 110 USPQ2d 1785, 1789 (Fed. Cir. 2014)).
A computer system of storing data; and A first data structure stored in computer memory.  In the preamble to independent claim 1, the phrase computer system storing data does not recite any memory or storage for storing the recited data.  The subsequent limitation recites A first data structure stored in computer memory representing a first graph comprised of at least one data record.  Because the computer memory that would store the data has not been recited as an element of the computer system, it is not clear if the computer memory is part of the computer system or an additional computer memory located elsewhere in the system.  Therefore claim 1 is found indefinite and claims 1-13 stand rejected under 35 U.S.C. 112(b).

	Claim 2 recites The system of claim 1 where at least one of the validating sub-system processes [. . .], where there is only antecedent basis for at least one computer sub-system operating a validating process, as recited at independent claim 1.  Sub-system processes that act to validate (validating sub-system processes of claim 2), are not necessarily equivalent to a sub-system that operates a validating process (of claim 1).  In the recitation at claim 1, it the at least one computer sub-systems that performs the operating; in claim 2, the sub-system processes perform the validating.  This recitation results in a distinct, non-overlapping, scope between the sub-system of claim 1 and the sub-system processes of claim 2, and thus the language of the dependent claim is rendered indefinite.  Therefore claim 2 is found indefinite and stands additionally rejected under 35 U.S.C. 112(b).

	Claim 4 recites the limitation: The system of Claim I where the data record in the first data structure is further comprised of a hash of a checkpoint data.  The phrase of a hash of a checkpoint data is found indefinite because it unclear whether it the data structure comprises at least one hash of a checkpoint data, or a single hash of a checkpoint data.  Moreover, the term checkpoint data as recited in the phrase, lacks antecedent basis because the term checkpoint has not been recited prior to claim 4.  Thus the term is indefinite, the phrase is indefinite, and claim 4 is found indefinite and stands additionally rejected under 35 U.S.C. 112(b).

	Claim 7 recites the limitation: The system of Claim 5 further comprising a module comprised of logic that when operated utilizes a zero knowledge proof protocol to authenticate that one of the validating subsystems is one of the selected group.  The phrase a module comprised of logic is found indefinite because, as claim 7 depends from claim 5, the module is part of a sub-system (the at least one validating subs-system of claim 5).  If the module contains logic, that logic is executed as software, the logic itself does not operate.  Even if deference is given to Applicant’s choice of claim language, it is unclear whether the module is software or hardware within the sub-system.  Therefore claim 7is found indefinite and stands additionally rejected under 35 U.S.C. 112(b).

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2018/0152289 A1 (hereinafter “HUNT”) in view of U.S. Pre-Grant Publication US 2018/0332011 A1 (hereinafter “GRAY”).  Throughout this section, claim limitations are numbered by decimal and all quotations of prior art are cited to with the applicable paragraph number; bold-type is used to emphasize disclosure or lack thereof, as indicated.

	Regarding claim(s) 1 HUNT discloses:
1.1		A first data structure stored in computer memory representing a first graph comprised of at least one data record corresponding to the at least one cryptocurrency transaction;
[0003] A blockchain is a permanent digitized chain of transactions, grouped into blocks, that ensures that participants cannot tamper with or deny past transactions. A permissioned blockchain is one in which the participants who invoke business transactions, as well as those who control and manage copies of the blockchain, are known.
[0029] Referring now to FIG. 1, a blockchain 100 is depicted by blocks 102, with each block pointing back to a previous block. The pointer 104 is a hash of the previous block. Depending on how the chain 100 is stored, a record containing the hash may contain the address or other information that makes identifying the previous blocks simpler. The leftmost block 102a represents a genesis (first) block of the blockchain 100. The world state 106 is empty at the genesis block, and it is progressively filled as the blockchain proceeds to incorporate additional Transactions, as recorded in the blocks, modify the world state. Although not depicted, the blockchain may support sub-chains (also known as sub-ledgers), in which case the approaches described herein apply independently to each sub-chain.
1.2		A second data structure stored in computer memory representing a second graph, said second data structure comprised of at least one transaction record accessible using only a corresponding symmetric key;
[0009] According to a first aspect, a certified checkpoint is provided for a ledger comprising a blockchain and a world state. . . . The checkpoint is certified, which means that all of the validating peers reached consensus on the state of the ledger at that point in time. Thus, the certified checkpoint state represents an agreed-upon state, and that one or more subsequent operations on the ledger are relative to that agreed-upon state. 
[0037] All checkpoints, full and delta, preferably are chained together. For example, the system may be configured to do delta world state checkpoints weekly and full world state checkpoints monthly. In general, the frequency of world state checkpoints preferably is driven by the transaction rate and other business policy requirements.
[0035]	 FIG. 2 depicts the technique of a first embodiment of this disclosure wherein a computation of a checkpoint 201 of a full state of a blockchain is performed on some periodic basis, typically as defined by a policy. This embodiment is the full world state representation (for the checkpoint). In this approach, preferably a global variable (previous_ checkpoint_hash) is added, and that variable indicates a next point (such as a block number) when a next checkpoint 203 will be computed and recorded. As described above, all consenting peers must compute the checkpoint at the same block. During checkpoint processing, the current values of world state (or current view of the ledger) are saved, as depicted by the line 205 from checkpoint 201 to the checkpoint world state box 207. The hash 208 of the checkpointed world state 207 is placed in a next block 202 (shaded), right after the checkpoint 201. The checkpointed world state 207 represents the checkpoint, as will be seen. 
1.3		Where the at least one data record in the first data structure is further comprised of an identifier corresponding to the at least one cryptocurrency transaction and a corresponding reference to the at least one transaction record in the second data structure; and
the world state is written to storage, and a hash of the world state checkpoint is taken computed. A consensus on the hash of the world state checkpoint is then reached. Preferably, the world state checkpoint hash is then entered as a transaction in a next block in the blockchain, preferably along with the hash of the prior block. Optionally, the location of the checkpoint state (e.g., world state) is included as part of this transaction.
1.4		At least one computer sub-system operating a validating process that validates for the at least one cryptocurrency transaction, the corresponding at least one transaction data records in the first and second data structures.
[0038] Turning now to the process flow for creating checkpoints, FIG. 7A shows an overall structure of a program (or computer) that is acting as a committer to a blockchain. This is a known operation. A committer is an entity that writes a transaction to the blockchain, and it may also be a validating peer. The description is high level, and it does not necessarily represent how the functions are separated into modules. Starting at the top, any program that is authorized to write to a blockchain must first collect transactions for the next block to be written. This is step 700. Next, at step 702, the program (namely, the committer) must reach agreement with the other authorized writers on which transactions go into the block. After there is agreement, at step 704 the block is written. Finally, at step 706, the block number is incremented before starting to collect the set of transactions that go into the next block. For permissioned blockchains, which is a preferred embodiment herein, the order of the transactions in a block is globally-agreed upon. The write_block function (step 704) writes the next block to the chain. This step includes updating the current value of all variables in the world state modified by transactions in the block, preferably based on the order of execution of the transactions within the block. 
	However, HUNT does not disclose (at 1.1) where the transaction record of the second graph is accessible using only a corresponding symmetric key.
	GRAY discloses those elements which HUNT does not explicitly disclose, namely:
1.2		A second data structure stored in computer memory representing a second graph, said second data structure comprised of at least one transaction record accessible using only a corresponding symmetric key;
The cryptlet code may be configured to manage the enclave pool. In some examples, a secure encrypted communication tunnel between the enclave and a hardware security module (HSM) is established and used.
[0007] In some examples, a cryptlet is a code component that can execute in a secure environment and be communicated with using secure channels. One application for cryptlets is smart contracts. In some examples, a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction, such as an exchange of money and/or property, and which may make use of blockchain technology.
[0028] In some examples, two enclaves may establish tunnels between each other using the same method as a HSM. In some examples, enclaves may establish a shared tunnel between more than two enclaves where one of the enclaves acts as a witness or notary collecting derived keys from all the participating enclaves, generates a shared secret, e.g., a symmetric key, that is then encrypted and sent to each participant with their public key, this secret is then used by all participating enclaves to communicate with each other. In additional examples, a tunnel can be established between two enclaves, and used for cryptlets to exchange secrets with each other at runtime. In these examples, one or both of the enclaves may be an HSM.
	HUNT discloses a distributed network and ledger system involving two data structures: a blockchain and the checkpoint created and validated by a consensus protocol for nodes on the network.  The checkpoint contains a copy of the “world state,” and “Transactions, as recorded in the blocks, modify the world state.”  Each data structure, both the blockchain and the checkpoint, are disclosed as consisting of series of hashed blocks or messages, and this sequence of data structures can be represented by graphs.  That a sequence of hashed data structures can be represented by graphs is well known to a person having ordinary skill in the art before the effective filing date of the claimed invention.
	The transactions involved in the invention of HUNT are business transactions, involving cryptographic keys, and hence it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that this describes cryptocurrency 
	GRAY discloses the use of a symmetric key, encrypted and sent to each participant, such that nodes on the network that possess the secret key are capable of using the symmetric key to enforce a secure transaction involving money or property on the blockchain network; cryptocurrency is merely one embodiment of this.  The symmetric key is used to encrypt data shared between nodes and data structures; these data structures are the enclaves or hardware security modules.
	Where HUNT discloses the first and second data structures with validation subsystem, and GRAY discloses the use of symmetric key to access a transaction record on a data structure on the blockchain network, it would have been obvious to a person having ordinary skill in the art before the effective filing data of the claimed invention to modify the disclosure of HUNT such that the symmetric key of GRAY is used by nodes to access transaction records on the second data structure of HUNT, to arrive at the invention of the instant claims.  Therefore independent claim 1 is rendered obvious by HUNT in view of GRAY.  Discussion proceeds to the dependent claims.

	Regarding claim(s) 2 HUNT discloses:
2.1	at least one of the validating sub-system processes, for the corresponding cryptocurrency transaction, further confirms a first and a second digital signature corresponding to the transaction data record comprising the second data structure.
[0011] According to another aspect of this disclosure, a technique to certify a blockchain checkpoint for a permissioned blockchain is described. To have a certifiably-auditable blockchain, an auditor should be able to rerun the transactions between checkpoints and then compare the value of the latter the signatures on all transactions should be checked, although the hashes on all blocks ought to be sufficient. . . .  Preferably, a blockchain checkpoint certification should be done by an independent party. Those operating the blockchain preferably have an agreed-upon policy amongst the validating peers stating the number of agreeing parties and signatures to certify the checkpoint. These certification parties are sometimes referred to herein as blockchain checkpoint auditors.
	HUNT discloses an “agreed upon policy” for using at least the first and second digital signatures to certify the checkpoint, where the checkpoint is the second data structure, as discussed at independent claim 1.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, such that at least a first and second digital signature is involved in validating the transaction record at the second data structure, as disclosed by HUNT, to arrive at the present claim.  Therefore claim 2 is rendered obvious by HUNT in view of GRAY.

	Regarding claim(s) 3 HUNT discloses:
3.1	the at least one validating sub-system further operates a proof of speed protocol. 
[0101] A solution to this problem is now described. In this approach, and before a checkpoint is generated, it is necessary to delay long enough so that there is confidence (among the equivalent of committers, namely, the miners) that the state of the chain is not going to change while the checkpoint is being taken, i.e., that the two blocks between which the checkpoint is being taken is what the art considers as being "stable.". For two consecutive block to be characterized as "stable," sufficient time must have elapsed to guarantee that neither block will be contained in a fork. The principal difference between checkpointing a permissionless chain and a permissioned chain is that at the time the permissionless committers decide to create the checkpoint, they no longer have the world state (or ledger state) that existed after the first of the stable blocks and before the second of the stable blocks. Therefore, a step is inserted in the checkpoint process to reconstruct the ledger between the two stable blocks prior to writing the checkpoint data. . . . In this context, the purpose of having the miners "agree" on where to take the checkpoint is so that the block containing the checkpoint will be committed sufficiently soon. The miners should also agree on the hash of the checkpoint.
[0105] An agreed-upon checkpoint may be broadcasted to all miners to enable them to give it a priority for inclusion.
[0106] Certifying a checkpoint on a permissionless chain may be accomplished by having multiple miners recheck the hash and then sign-off that is it correct. Inserting consensus points as described above reduces the difficulty. 
[0107] As an optimization, or alternative implementation, a sufficiently large subset of miners can decide to take a checkpoint at a future block, N, that is currently not stable. This eliminates the need to reconstruct state, but it adds some additional complexity. FIGS. 13A, 13B and 13C provide an overview of the basic issues. In particular FIG. 13A depicts a permissionless chain 1300, that has not reached block N. The definition of a sufficiently large subset of miners, represented by a value SLN, either is a configuration parameter, or it may be determined by any consensus method known to the art. The value defines the minimum number of miners required for a checkpoint. If less that SLN miners attempt a checkpoint, it is invalid and will be discarded.
	The disclosure of HUNT is to a consensus protocol for validating new checkpoints, where the consensus protocol and nodes involved are the validating subsystem, and the checkpoint the second data structure, as discussed at independent claim 1.
	As a threshold issue, the limitation at claim 3 must be interpreted with respect to any plain or ordinary meaning of the terms and the Specification.  The Specification describes the proof of speed protocol as follows:
The Minters who are able to become a part of t signers in the ring of N signers are rewarded with Qredo for creating the checkpoint. The Minters who are in the N - t group, i.e., the ones who cannot get their signatures computed into the threshold before other Minters complete the threshold scheme and broadcast widely to the network - they receive nothing.. . . Qredo's Proof of Speed achieves consensus on the true state of the chain by way of a checkpoint accumulating the most references from transactions placed ahead of it. Each full Qredo client, by referencing the checkpoint in the 
Specification at [0052-53].   
	HUNT explicitly discloses such a consensus protocol where consensus on the true state of the chain is by way of a checkpoint accumulating the most references; in HUNT it is a “race,” for the subset of validating nodes to compute the checkpoint so as to be part of the subset of nodes that form the first consensus, and then subsequently, the second consensus.  If the nodes cannot compute the checkpoint quickly enough, they are not part of the consensus, and not part of the subset that successfully validates the newly computed checkpoint.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, to further include the validating subsystem as utilizing the consensus protocol of HUNT, as described above and disclosed in detail at ¶¶{0100-0107], to arrive at the present claim.  Therefore claim 3 is rendered obvious by HUNT in view of GRAY.

	Regarding claim(s) 4 HUNT discloses:
4.1		the data record in the first data structure is further comprised of a hash of a checkpoint data.
 [0030] The blockchain "state" comprises the world state 106 and the blockchain 100. The world state is a current state of stored variables (e.g., a ledger view, typically instantiated in a key/value store), and the blockchain itself, which is the linked blocks of transactions with secure hashes representing the transactions that were successful or unsuccessful. As will be described in detail below, the process of creating a certified checkpoint begins by reaching agreement on the point (e.g., block number) at which to compute and certify the checkpoint. The checkpoint is performed between two blocks in the blockchain. 
	HUNT discloses the first data structure as a blockchain and the first blockchain contains linked blocks transactions with secure hashes representing the transactions.  Moreover, the blockchain is described as further contained a certified checkpoint, where the checkpoint is performed between two blocks on the blockchain.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, to further include the hashed certified checkpoint of HUNT, to arrive at the present claim.  Therefore claim 4 is rendered obvious by HUNT in view of GRAY.

	Regarding claim(s) 5 HUNT discloses:
5.1		the at least one validating subsystems are selected to generate as a group a data representing a checkpoint.
[0039] Preferably, step 702 refers to whatever consensus algorithm is used to agree upon the contents of the next block in the blockchain. There are multiple consensus algorithms, well-known in the art, that can be used in a blockchain. These include, for example, Practical Byzantine Fault Tolerance (PBFT), Phase King, Paxos, Raft, Ripple Protocol Consensus Algorithm, among others. A typical consensus algorithm elects a logical leader entity that the other entities follow. This is the notion of leader election. According to this disclosure, preferably the checkpoint is independent of the consensus algorithm provided there is a point at which all committers to the blockchain can synchronize with all other committers between two blocks.
[0107] As an optimization, or alternative implementation, a sufficiently large subset of miners can decide to take a checkpoint at a future block, N, that is currently not stable. This eliminates the need to reconstruct state, but it adds some additional complexity. FIGS. 13A, 13B and 13C provide an overview of the basic issues. In particular FIG. 13A depicts a permissionless chain 1300, that has not The definition of a sufficiently large subset of miners, represented by a value SLN, either is a configuration parameter, or it may be determined by any consensus method known to the art. The value defines the minimum number of miners required for a checkpoint. If less that SLN miners attempt a checkpoint, it is invalid and will be discarded.
	HUNT discloses the use of a consensus algorithm where a logical leader is elected that the other entities follow.  It would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, in viewing the disclosure of HUNT that the nodes in the network are involved as replicas in receiving a request from a client (the validating subsystem); and that these nodes (replicas in consensus protocol terms) are those nodes selected to generate data representing the checkpoint.  HUNT ¶[0107] makes this explicit in describing that there are only a specific number of nodes as miners that can generate the checkpoint at a specific block, and that particular subset of mining nodes is determined by the consensus protocol.
	By this rationale, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, to further include the validating subsystem as utilizing the consensus protocol of HUNT to select nodes for checkpoint generation, to arrive at the present claim.  Therefore claim 5 is rendered obvious by  HUNT in view of GRAY.

	Regarding claim(s) 6 HUNT discloses:
6.1		the at least one validating sub-system operates a process to compute a validation of the state of the at least one transaction data records in the second data structure using at least as part of the input into the computation, a subset of data records that have not been validated but are comprised of data referencing the data representing the checkpoint.
[0045] FIG. 9 depicts the processing required to do a complete checkpoint. The process 900 begins at step 902 by setting the agreed-upon checkpoint to empty (no agreement). At step 904, the world state is recorded to storage. This step also saves a reference to the location of the checkpoint data in "location." As depicted, the world state is recorded for example on traditional media 901 (e.g., tape, disk, cloud, etc.), or in its own blockchain 903. The world state that is recorded is called the checkpoint. After recording the world state, the routine continues at step 906 to compute the hash of the checkpoint state. Next, step 908, the routine checks whether agreement (consensus) has already been reached on the hash for this checkpoint. If not, then the routine uses agree_chkpt to reach agreement with other nodes (committers) on the hash of the checkpoint. After agreement (depicted at step 910), a check is done at step 912 to see if the checkpoint hash, L_hash, calculated by this program, matches the agreed-upon hash, chkpt_hash. If not, the function branches to step 914 to retrieve the valid world state from another committer (using retrieve_world_state), and control then loops back to recording world state at step 904. Once (as indicated by a positive outcome of step 912) the hash matches the agreed-upon hash, at step 916 the hash of the checkpoint data is saved in prev_hash, and a reference to the location of the checkpoint data is saved in prev_location. These values are saved so that, if delta checkpoints are being taken, they can be properly linked into the complete checkpoint. Next, at step 918, the routine creates a transaction that will be the first transaction in the next block containing the hash of the checkpoint state and a reference to the location. This transaction can contain as much information as desired. At step 920, the function ends, which returns control back to the caller of checkpointcontrol( ) function. 
	Claim 6 is interpreted as reciting data, used as input to a computation, for a transaction record that has not yet been validated, that references data representing the checkpoint.  HUNT discloses a process for creating a checkpoint based on computing data based on the previously stored checkpoint; the previous hash data is used as a reference point in computing any future hashes.  In other words, the newly calculated complete checkpoint will be only be correct if it can correctly reference back to the previously stored hash.


	Regarding claim(s) 7 HUNT discloses: that one of the validating subsystems is one of the selected group, as disclosed at claim 5, from which the present claim 7 depends.
	However, HUNT does not disclose: a module comprised of logic that when operated utilizes a zero knowledge proof protocol. 
	 GREY discloses the reminder of claim 7 as it appears in full:
7.1		a module comprised of logic that when operated utilizes a zero knowledge proof protocol to authenticate that one of the validating subsystems is one of the selected group.
[0007] In some examples, a cryptlet is a code component that can execute in a secure environment and be communicated with using secure channels. One application for cryptlets is smart contracts. In some examples, a smart contract is computer code that partially or fully executes and partially or fully enforces an agreement or transaction, such as an exchange of money and/or property, and which may make use of blockchain technology
[0052] In some examples, during normal operation, blockchain network 450 may validate and process submitted blockchain transactions. . . .  In some examples, enclaves 470 are execution environments, provided by hardware or software, that are private, tamper resistant, and secure from external interference. In some examples, outputs from an enclave are digitally signed by the enclave. Key vault 465 may be used to provide secure persistent storage for keys used by cryptlets for identity, digital signature, and encryption services.
[0057] In some examples, Cryptlet Fabric 460 manages scale, failover, caching, monitoring, and/or management of cryptlets, as well as a run time secure key This allows cryptlets to create, store and use key pairs in a secure execution environment to perform a variety of functions including, for example, digital signatures, ring signatures, zero knowledge proofs, threshold, and homomorphic encryption.
	GREY discloses the use of a zero knowledge proof protocol in authenticating communication between nodes on a blockchain network, and specifically from a data structure it discloses as an “enclave,” where the enclave is involved in validating transactions on the blockchain.  This validation involves a consensus protocol, just as disclosed in HUNT, and it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the blockchain network of HUNT in view of GRAY at independent claim 1, such that the validating subsystem of HUNT utilizes the zero knowledge proof protocol of GRAY in authenticating the selected group of nodes, to arrive at the present claim.  Therefore claim 7 is rendered obvious by HUNT in view of GRAY.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
KARAME US 20180157558 A1 [0054] The term "collective" with regard to the terms "signing" or "signature" can be understood in its broadest sense and can refer to a procedure enabling a number of servers to collectively sign a message in a scalable way. Said collective signing procedure is based on n servers being organized in a spanning tree, wherein the node at the root is selected as the leader initializing the collective signing rounds and proposes the messages to be signed. This spanning tree of depth O(log n) can distribute both communication and computation to incur at most as well as a zero-knowledge proof ZK.sub.i to prove knowledge of the corresponding secret key. Otherwise, a dishonest S.sub.i can perform a related-key attack against a victim node S.sub.j by choosing X.sub.i=g.sup.x.sup.iX.sub.j.sup.-1, and thereafter contribute to collective signatures apparently signed by S.sub.j without S.sub.j's actual participation. In a bottom-up process, S.sub.i sends all Xs and ZKs to its parent, and calculates a partial aggregate public key [circumflex over (X)].sub.i=X.sub.i.PI..sub.j Oi[circumflex over (X)].sub.j where O.sub.i is the set of S.sub.i 's immediate children. "
Non-Patent Literature
Vitalik Buterin, Virgil Griffith, Casper the Friendly Finality Gadget, 2017, pg.2-3.
2. The Casper Protocol
Within Ethereum, the proposal mechanism will initially be the existing proof of work chain, making the first version of Casper a hybrid PoW/PoS system. In future versions the PoW proposal mechanism will be replaced with something more efficient. For example, we can imagine converting the block proposal into a some kind of PoS round-robin block signing scheme.
In this simple version of Casper, we assume there is a fixed set of validators and a proposal mechanism (e.g., the familiar proof of work proposal mechanism) which produces child blocks of existing blocks, forming an ever-growing block tree. From [9] the root of the tree is typically called the “genesis block”.

Rather than deal with the full block tree, for efficiency purposes Casper only considers the subtree of checkpoints forming the checkpoint tree (Figure 1a). The genesis block is a checkpoint, and every block whose height in the block tree (or block number) is an exact multiple of 100 is also a checkpoint. The “checkpoint height” of a block with block height 100  k is simply k; equivalently, the height h(c) of a checkpoint c is the number of elements in the checkpoint chain stretching from c all the way back to root along the parent links (Figure 1b).[AltContent: textbox (3)]
Each validator has a deposit; when a validator joins, its deposit is the number of deposited coins. After joining, each validator’s deposit rises and falls with rewards and penalties. Proof of stake’s security derives from the size of the deposits, not the number of validators, so for the rest of this paper, when we say “  of validators”, we are referring to the deposit-weighted fraction; that is, a set of validators whose sum deposit size equals to  of the[AltContent: textbox (3)] total deposit size of the entire set of validators.
Validators can broadcast a vote message containing four pieces of information (Table 1): two checkpoints s and t together with their heights h(s) and h(t). We require that s be an ancestor of t in the checkpoint tree, otherwise the vote is considered invalid. If the public key of the validator ν is not in the validator set, the vote is considered invalid. (ν, s, t, h(s), h(t).
Federico Matteo Benčić, Ivana Podnar Žarko, Distributed Ledger Technology: Blockchain Compared to Directed Acyclic Graph, 2018, pg. 2-6.
B. Directed Acyclic Graph
In contrast to blocks, a DAG structure stores transactions in nodes, where each node holds a single transaction. In Nano, every account is linked to its own account-chain in a structure called the block-lattice equivalent to the account’s transaction/balance history. The structure of the block-lattice is displayed in Figure 2. Each account is granted an account chain. An account chain can be considered as a dedicated blockchain, just for a single account. Nodes are appended to an account-chain, each node representing a single transaction on the account chain. Similar to the genesis block in blockchain, a DAG holds a genesis transaction. The genesis transaction
defines the initial state.
Laurence Tenant, Improving the Anonymity of the IOTA Cryptocurrency, 2017, pg. 7.
3.2   Post-quantum CryptographyThe IOTA development team has committed to making all cryptography on the ledger quantum-resistant. This is in anticipation of the day when quantum computers are capable of brute forcing discrete logarithms and factoring large primes, the foundations of Elliptic Curve cryptography and the RSA cryptosystem respectively, in superpolynomially quicker time than current machines. This is a situation which some cryptographers do not believe the world is adequately prepared for [21] [22]. The post-quantum commitment, 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340.  The examiner can normally be reached on 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.L./Examiner, Art Unit 3685                                                                                                                                                                                                        

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685